Memorandum Opinion
Defendant appeals from a jury verdict finding him guilty of falsifying physical evidence. RSA 641:6. Defendant allegedly hid a forty-foot flatbed trailer to hinder an investigation being conducted by the State police. He asserts that the Superior Court (Souter, J.) erred in failing to suppress evidence obtained as the result of an allegedly unreasonable search and seizure and that the State’s evidence was insufficient to support his conviction.
In October 1980, a State trooper stopped a tractor trailer unit in Connecticut, and the driver identified the defendant as the owner. The license plate, “RAOUL 1”, was assigned to defendant’s trucking company. The trooper impounded the trailer after he determined it had been stolen. It then disappeared from police custody. *541A New Hampshire State trooper determined that defendant had two trailers with identical vehicle identification numbers registered to his business, so he decided to visit the defendant. After obtaining a search warrant, the trooper found three trailers on defendant’s property, and one had a secret identification number matching that of a trailer stolen from New Jersey in 1976. The defendant agreed not to remove the “hot” trailer; however, when the police returned the next day pursuant to their agreement with the defendant, the trailer had “disappeared.”
The evidence need not be chronicled here, but we conclude that it, as well as all reasonable inferences, meets the standard of Jackson v. Virginia, 443 U.S. 307, 319 (1979); see State v. Glidden, 122 N.H. 41, 49, 441 A.2d 728, 733 (1982). Although the defendant asserts that the warrant and affidavit were deficient, we find no error. See State v. Breest, 116 N.H. 734, 743-44, 367 A.2d 1320, 1328 (1976); State v. Salsman, 112 N.H. 138, 140-42, 290 A.2d 618, 619-21 (1972).

Affirmed.